EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Please cancel claims 102, 105, 108 and 113. 

DETAILED ACTION

The Amendment and Petition for Time Extension filed by Applicant on 11/09/2020 are entered.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 11/09/2020 have been fully considered and they are found persuasive.

The rejection of claim(s) 1-3, 6, 10-15, 21, 44, 71, 74, 78-79, 95-96, 129, 133, 135, 139, 141 and 149-152 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyer et al., “Surface modification of upconverting NaYF4 nanoparticles 

Rejoinder
Claims 1-3, 6, 10-15, 21, 44, 129, 133, 139, 141 and 149-152 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 71, 74, 78-79 and 95-96, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/30/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter/Reasons for Allowance
Claims 1-3, 6, 10-15, 21, 44, 71, 74, 78-79, 95-96, 129, 133, 135, 139, 141 and 149-152 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Boyer. Boyer teaches a surface modification of oleate-coated NaYF4 nanoparticles with polyoxyethylene phosphate ligands. Boyer teaches the modification occurs by the displacement of the original oleate ligands by the polyoxyethylene phosphate ligands in exactly the same manner indicated in Example 1 and Figure 1 of the current application. See Boyer, Scheme 1. Boyer further teaches the polyoxyethylene derivative conform to formula (I) of present claim 2 with an Mw = 2,000 and functional group is the phosphate group. Boyer further teaches the ligand exchange process takes place at 70°C for a minimum period of five hours. The present invention differs from Boyer in that the present invention requires a 

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Boyer to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        

rdh